Citation Nr: 0019981	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1963 to 
September 1966, July 1969 to March 1973, July 1979 to June 
1986, and from December 1991 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.    

The Board observes that in a February 1995 rating action, the 
RO granted the appellant's claim of entitlement to service 
connection for hypertension.  In addition, the RO also 
combined the appellant's service-connected hypertension with 
his service-connected coronary artery disease, and denied his 
claim of entitlement to an increased rating for coronary 
artery disease, with hypertension.  At that time, the 
disabling rating for the appellant's service- connected 
coronary artery disease, with hypertension, was 30 percent.  
The appellant filed a Notice of Disagreement (NOD) in March 
1995, and a Statement of the Case (SOC) was issued in May 
1995.  In May 1995, the appellant submitted his Substantive 
Appeal.  However, the Board observes that in a September 1999 
rating action, the RO granted the appellant's claim of 
entitlement to an increased rating for coronary artery 
disease, with hypertension, and assigned a 100 percent 
disabling rating. The Board notes that the 100 percent 
disabling rating is considered a full grant of benefits 
sought on appeal. Accordingly, this issue is not before the 
Board for appellate consideration.

The Board further notes that in the appellant's May 1995 
substantive appeal, the appellant requested a hearing at the 
local VA office before a member of the Board. However, the 
Board observes that in December 1997, the appellant submitted 
a memorandum through his representative, and at that time, he 
withdrew his request for a personal hearing.

Additionally, the Board observes that in a May 1995 
correspondence from the appellant to the RO, and in the 
appellant's May 1995 substantive appeal, the appellant raised 
the following issues: (1) entitlement to service connection 
for a bilateral knee disability, and (2) entitlement to 
service connection for a bilateral ankle disability.  These 
issues have not been developed for appellate consideration 
and are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine was 
demonstrated during the appellant's active duty service; the 
appellant's current degenerative joint disease of the 
cervical spine is of service onset.  

2.  Degenerative joint disease of the lumbar spine was 
demonstrated during the appellant's active duty service; the 
appellant's current degenerative joint disease of the lumbar 
spine is of service onset.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
degenerative joint disease of the cervical spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1999).   

2.  Resolving all reasonable doubt in favor of the appellant, 
degenerative joint disease of the lumbar spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records show that in April 
1992, an x-ray was taken of his cervical spine.  At that 
time, the x-ray was interpreted as showing no evidence of 
recent fracture, subluxation, or destructive bone lesions.  A 
moderate degree of arthritis changes were noted in the C3, 
C4, C5, C6, and C7 joints.  Minimal narrowing of the joint 
spaces was noted.  Odontoid process was intact, and the 
surrounding soft tissues were unremarkable.  

The service medical records include a Medical Evaluation 
Board Report, dated in May 1992.  According to the Report, in 
April 1992, an orthopedic consultation was obtained because 
of the appellant's persistent complaints of neck pain, 
stiffness, and popping.  At that time, x-rays showed 
decreased disc space at C5-6 and C6-7, with spurring at C6, 
C5, C4, C7, and D1.  The impression was of degenerative disc 
disease and osteoarthritis at C4-5-6-7 and D1.  The Report 
also reflects that the appellant had a history of recurrent 
low back pain.  According to the Report, the appellant's 
current physical examination showed that he had a full range 
of motion of his cervical spine, with some grinding and 
occipital tenderness.  It was noted that a previous 
lumbosacral spine x-ray, dated in September 1991, was 
interpreted as showing a Grade II spondylolisthesis, with a 
spondylolysis of L5-S1 and decreased disc spaces of L4-5 and 
L5-S1.  Following the physical examination, the appellant was 
diagnosed with degenerative joint disease and degenerative 
disc disease of the cervical spine and the lumbosacral spine.  
According to the Report, the Medical Evaluation Board 
determined that the appellant's degenerative joint disease 
and degenerative disc disease of the cervical and lumbar 
spine were incurred during service, did not exist prior to 
service, and were permanently aggravated by service.  The 
Medical Board concluded that the appellant did not meet the 
retention standards and recommended that he be presented to 
the Physical Evaluation Board for final disposition.  

According to the appellant's service medical records, in 
October 1992, the appellant's physical profile was changed 
because of his diagnosed disabilities, including coronary 
artery disease, and degenerative joint disease and 
degenerative disc disease of the cervical and lumbosacral 
spine.  At that time, the appellant's assignment limitations 
included "no mandatory strenuous physical activity."  

In December 1993, the appellant underwent his retirement 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
arthritis and/or recurrent back pain, the appellant responded 
"yes."  The examiner noted that the appellant had 
osteoarthritis in his upper and lower back.  The appellant's 
spine and other musculoskeletal were clinically evaluated as 
normal.  

In September 1994, the appellant underwent a VA examination.  
At that time, he stated that he had been diagnosed with 
degenerative joint disease of the cervical spine and 
lumbosacral spine.  The appellant indicated that while he was 
in the military, he was followed up on an as needed basis, 
mainly for neck and back pain.  According to the appellant, 
he did not have any direct injury to the neck or back.  The 
appellant noted that the pain was non-radiating and usually 
was relieved with Robaxin or Motrin.  He stated that he 
attributed his arthritis to repeat parachute jumps.  

The physical examination showed that the appellant's gait was 
normal and his mobility was not limited.  Evaluation of the 
cervical spine and both shoulders revealed normal segment of 
the spine, with full range of motion in the cervical spine 
and shoulders.  The appellant reported only slight pain when 
he turned his head to the right.  The appellant had a full 
range of motion in the lumbosacral spine, and bilateral 
straight leg raising was normal.  The diagnosis was of 
moderately symptomatic chronic neck pain and lower back pain.  

In the appellant's September 1994 VA examination, x-rays were 
taken of his cervical spine and lumbosacral spine.  The x-ray 
of his cervical spine was interpreted as showing mild to 
moderate degenerative joint disease, with spurring, facet 
arthropathy, and lower cervical disc space narrowing.  The x-
ray of his lumbosacral spine was interpreted as showing 
minimal degenerative joint disease and lower lumbar facet 
arthropathy.  There was minimal compression at L1.  

In May 1996, the appellant submitted a copy of his Individual 
Record of Parachute Jumps.  The Record shows that from 
February 1964 to May 1984, the appellant made numerous 
parachute jumps.  

In November 1998, the appellant underwent a VA examination.  
At that time, he stated that he first developed neck pain in 
1964, while he was in jump school.  The appellant indicated 
that at that time, he landed on the back of his head several 
times, occasionally having a brief loss of consciousness.  
According to the appellant, in 1971, he injured his back 
while moving an ammunition dump.  The appellant reported that 
at that time, he pulled a muscle and was placed on profile 
for approximately three weeks.  He noted that in 1992, he 
underwent a medical evaluation and was diagnosed with some 
degenerative changes in his neck.  The appellant stated that 
at present, his neck bothered him daily.  He complained of 
muscular pain in the pericervical and intrascapular regions.  
According to the appellant, he occasionally took over-the-
counter anti-inflammatory medications or sought chiropractic 
care.  The appellant indicated that his back gave him 
intermittent symptoms of pain, primarily with spasm in the 
right perivertebral region in the lumbar spine.  

The physical examination showed that the appellant walked 
with a normal gait.  Examination of the cervical spine 
revealed full range of motion in flexion, extension, and 
right and left side rotation.  The appellant's neurological 
evaluation was normal, with physiologic and symmetrical 
reflexes, strength, and sensation in both upper extremities.  
Examination of the lumbar spine revealed full range of motion 
in flexion and extension.  The appellant had 25 degrees of 
right side bending and he had 20 degrees of left side 
bending.  Toe and heel walking were normal.  Neurological 
evaluation revealed physiologic and symmetrical reflexes, 
strength, and sensation in both lower extremities.  Internal 
and external rotation of the hips were normal, and pulses 
were normal.  Straight leg raising was negative, bilaterally.  
X-rays of the lumbar spine revealed no significant 
degenerative changes other than some facet arthrosis at L5-
S1.  The examining physician noted that he saw no evidence of 
the previously noted Grade II spondylolisthesis, with 
spondylolysis at L5-S1.  According to the examiner, the 
appellant showed minimal degenerative changes, even given his 
age and previous activity levels.  X-rays of the appellant's 
cervical spine were interpreted as showing some mild 
degenerative changes at "L3-4" and more advanced 
degenerative change at "L5-6 and L6-7."  The examiner noted 
that again, the above changes could be considered age-related 
changes.  

Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed the appellant with 
the following: (1) neck pain, with cervical spondylosis, 
mild-to-moderate, with mild-to-moderate residual symptoms, 
and (2) lumbar spine facet arthrosis, mild, with mild-to-
moderate changes.  The examiner stated that in regards to the 
onset of the appellant's arthritis in his cervical and lumbar 
spine, the findings in his lumbar spine were certainly age-
related and probably not the result of any specific injury.  
The examiner indicated that in regards to the appellant's 
cervical spine changes, while certainly noting some element 
of age-related changes, were at least as likely as not to be 
the result of repetitive trauma in the service.  


II.  Analysis

Initially, the Board finds that the appellant's claims are 
well grounded in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp.1999) in that his claims are plausible based upon 
the clinical evidence of record and the evidentiary 
assertions provided by the appellant which are within the 
competence of a lay person.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990);  King v. Brown, 5 Vet. App. 19 (1993).  Once it 
has been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107.  The 
Board is satisfied that all available relevant evidence is of 
record and that the statutory duty to assist the appellant in 
the development of evidence pertinent to these claims has 
been met.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

In the instant case, the appellant's service medical records 
show that in May 1992, he was diagnosed with degenerative 
joint disease and degenerative disc disease of the cervical 
spine and lumbosacral spine.  The Board notes that at that 
time, the Medical Evaluation Board determined that the 
appellant's degenerative joint disease and degenerative disc 
disease of the cervical and lumbar spine were incurred during 
service, did not exist prior to service, and were permanently 
aggravated by service.  In addition, the Medical Board 
concluded that the appellant did not meet the retention 
standards and recommended that the appellant be presented to 
the Physical Evaluation Board for final disposition.  The 
Board notes that the appellant was subsequently discharged.  
Moreover, the Board further observes that although in the 
appellant's December 1993 retirement examination, the 
appellant's spine and other musculoskeletal were clinically 
evaluated as normal, the examiner also noted that the 
appellant had osteoarthritis in his upper and lower back.  

The Board observes that in the appellant's September 1994 VA 
examination, the appellant was diagnosed with moderately 
symptomatic chronic neck pain and lower back pain.  In 
addition, the x-ray of the appellant's cervical spine was 
interpreted as showing mild to moderate degenerative joint 
disease, with spurring, facet arthropathy, and lower cervical 
disc space narrowing.  The Board further notes that the x-ray 
of the appellant's lumbosacral spine was interpreted as 
showing minimal degenerative joint disease and lower lumbar 
facet arthropathy.  Moreover, in the appellant's most recent 
VA examination, in November 1998, the appellant was diagnosed 
with the following: (1) neck pain, with cervical spondylosis, 
mild-to-moderate, with mild-to-moderate residual symptoms, 
and (2) lumbar spine facet arthrosis, mild, with mild-to-
moderate changes.  The Board recognizes that the examiner 
stated that he saw no evidence of the previously noted Grade 
II spondylolisthesis, with spondylolysis at L5-S1, and that 
in regards to the onset of the appellant's arthritis in his 
lumbar spine, the findings in his lumbar spine were certainly 
age-related and probably not the result of any specific 
injury.  However, the Board notes that the examiner further 
stated that in regards to the appellant's cervical spine 
changes, while certainly noting some element of age-related 
changes, were at least as likely as not to be the result of 
repetitive trauma in the service.  

In light of the above, it is the Board's opinion that the 
appellant's in-service diagnoses of degenerative joint 
disease and degenerative disc disease of the cervical spine 
and lumbosacral spine, the Medical Evaluation Board's 
determination that the appellant's degenerative joint disease 
and degenerative disc disease of the cervical and lumbar 
spine were incurred during service, did not exist prior to 
service, and were permanently aggravated by service, the 
appellant's continuing complaints of neck and back pain, and 
the x-ray findings from 1994 showing mild to moderate 
degenerative joint disease in the appellant's cervical spine 
and minimal degenerative joint disease in the appellant's 
lumbar spine, all raise a reasonable doubt as to the 
incurrence of a chronic cervical spine disability and a 
chronic lumbar spine disability.  See also, 38 C.F.R. 
§ 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993).  In the 
instant case, the medical evidence is at least in equipoise 
vis a vis a finding that the appellant's current degenerative 
joint disease of the cervical spine and his current 
degenerative joint disease of the lumbar spine, both 
originated in service.  Therefore, the benefit of the doubt 
is resolved in the appellant's favor by finding that his 
current degenerative joint disease of the cervical spine was 
incurred in service, and his current degenerative joint 
disease of the lumbar spine was also incurred in service.  
See 38 C.F.R. § 3.303(d).     


ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted, subject to the provisions 
governing the payment of monetary benefits.  

Service connection for degenerative joint disease of the 
lumbar spine is granted, subject to the provisions governing 
the payment of monetary benefits.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

